Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 12/17/2020 have been fully considered but they are not persuasive. 

Clarification to Applicant’ discussion under Assertion of New Matter
It is first pointed out; no claims have been rejected under new matter, contrary to the numerous assertions and suggestions.  As provided in the initial examination (OA 6/30/2020), it was noted the originally filed written description does not explicitly recite or imply with any text the claimed limitation of ”the second interface having a second width less than the first width”.  At the time of the first OA, the originally filed figures were not known or understood to be precise or to scale, thus it was unclear at the time if there was support for the limitation in the originally filed written description.

It was however noted, while the legal opinion analysis may be correct, nowhere in the originally filed specification does the Applicant’s originally filed written description explicitly teach any extent to how much difference in width is intended to be covered by the limitation.  As pointed out, the lack of written disclosure allows for a broad range of width differences, conceivably even including widths which are substantially the same as observed in a imprecise figure.  Due to the ambiguous scope of the undefined limitation, the interpretation is merely a opinion based upon observing a imprecise figures.
It is easy to contemplate a example where a width difference may be a mere Plank length difference1, simplify from inherent manufacturing error.  Such a small difference do not provide a clear distinction from prior art having fluctuations in width differences that may be within error tolerances.  Small differences may not be easily observable in figures or even observable at all.
In summary, it is unclear to the Office, what is to be considered a difference in width, as it is not explicitly clear from the figures and not provide in the written description.  At best one can only look at and try to make a determination from figures 

In response the Applicant’s analysis that according to case law, figures may support a generic not precise or inexact relative quantities relationship. It is provided that the relative size is not precise or exact.  The claim only relies on the simplistic suggestion by the not to scale figures that one width may be larger than another.  As such the scope of the claim is merely claiming the range of any defined width larger than the other.  
 It is admitted the relative size is merely supported by the suggestion by observing the figures which are admitted on not be to scale.  As such it may only be claimed and interpreted that the first width (ie. Claim 15 – UBM) may be larger.  The extent of what is to be considered larger is however not explicitly or precisely defined/described in the written description.  Effectively, due to the lack of written description defining the intended ranges, the width may theoretically and reasonably be no more larger than a mere Plank’s length in width and meet the scope of the claim.  The Plank length is the smallest possible unit of measurement.  A Planck’s length is so small, there is no known means of measuring the differences between two locations that are closer than a Planck length.  This effectively claimed range of relative size difference is well within process variation error of relative structures that would/could be 


The further arguments citing various case law (etc) is not being challenged and was not challenged in the previous OA.  It was merely highlighted admittedly generic and imprecise figures in which the limitation to not provide any clear amount or extent of the size difference.  

Regarding the argument that the Examiner’s interpretation of the claims is unreasonable, this argument is not persuasive.  It is unclear how exactly the interpretation could be unreasonable if the limitation its self is not unreasonable.  The Applicant’s ask one of ordinary skill to make a measurement based upon admitted imprecise figures and compare the results to other measurements from prior art figures.

In conclusion, no rejection of new matter or 112 rejection has been made, despite the numerous suggestions of such.  Merely commentary describing the broad scope of the limitation in question and how one may reasonably interpret claim language comparing sizes between two objects lacking any written description and only 

Regarding the arguments directed to Park not “filling and entire area”, this argument is not persuasive.  Note the claim recites "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Just because the claim recites “filling the entire area” the claim does not necessarily exclude additional elements located in the area.
Regardless, to agreement regarding the material filling the entire area, the removal of additional elements may be obvious to omit f not needed.  The elements are merely wiring traces which are notoriously well known to have the capability to be rerouted and not change the operation of the conductive trace.  As provided in the previous rejection, one of ordinary skill could simply reroute the elements in the area and achieve the structure as claimed.  Applicant’s have not provide any factual evidence that simply rerouting and thereby omitting the elements would destroy the functionality, operation, etc..  Simple rerouting of a trace is not understood to change any fundamental operation and/or provide unexpected results/benefits.
The structure in question is merely a UBM/RDL level that has a portion that is merely a generic bridge connecting a two lower level metal lines that would otherwise not be connected. (see Office’s simplified line drawing below.)

    PNG
    media_image1.png
    374
    755
    media_image1.png
    Greyscale


	Previous arguments seem to suggest removing elements 233/252 would destroy the device2 of Park fig. 1a (reproduced below), as there would be no reason to have upper level UBM/RDL bridge structure as demonstrated in the cited figures Park if the elements were omitted in the location.  This argument has been however unsupported factually with evidence and also completely incorrect.  The rdl/ubm bridge is notoriously well known in the art are easily observed in prior art.

    PNG
    media_image2.png
    283
    491
    media_image2.png
    Greyscale

	For a generic examples supporting the assertion one of ordinary skill could easily conceive of a bridge structure connecting two lower level lines without crossing over intervening additional conductive lines, such that the dielectric could fill the “entire area” see the various following references.

Shih et al. figure 12 (US 9761559 B1)

    PNG
    media_image3.png
    334
    734
    media_image3.png
    Greyscale




Hu et al. Figure 4 (US 8957694 B2)


    PNG
    media_image4.png
    526
    642
    media_image4.png
    Greyscale


As shown in Hu et al. fig. 4 highlighted by the Offices notations, a upper ubm/RDL level may form a bridge between two lower RDL lines just as suggested.  Omitting elements 233/253 in Park from the location as suggested in the rejection would 




For the above reasons the arguments are not found persuasive.



 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al. (US 20150041987 A1) in view of Park ( US 7977783 B1) and in view of Shih et al. (US 9761559 B1) and/or Hu et al. (US 8957694 B2).

    PNG
    media_image5.png
    479
    706
    media_image5.png
    Greyscale

Regarding claim 1, Yew teaches semiconductor device comprising: 
a first semiconductor die [120A] encapsulated within an encapsulant [122]; 
a through via [130] extending from a first side of the encapsulant to a second side of the encapsulant; 
a first redistribution layer [102-108] electrically connected to the first semiconductor die [120A]; 
[Top dielectric layer of RDL metal level, directly below dielectric layer 106.]; 
a first conductive material [126 – wider regions] extending through the dielectric layer [106]  and in physical contact with a first portion of the first redistribution layer at a first interface, the first interface having a first width; 
a second conductive material [126 – narrower regions] extending through the dielectric layer and in physical contact with the first portion of the first redistribution layer at a second interface, the first portion of the first redistribution layer extending continuously from the first interface to the second interface; 
an external connection [128] in physical contact with the first conductive material [126]; and 
a dielectric material [106/103B] extending continuously from an interface with the external connection to completely cover a surface of the second conductive material facing away from the through via (Yew Fig. 6).. 
The referenced figure 6 of Yew may not be explicitly clear in showing second interface having a second width less than the first width.  

Park et al. figure 11A provides a larger detailed drawing demonstrating a UBM via width being “larger” than a RDL via located in the same level, wherein the RDL level depicted is substantially the same as understood from the Applicant’s own representation of a RDL/UBM via structure.  Park demonstrates the RDL/UBM level formed in the same exact manner and having substantially relative sizes [widths] as provided in the Applicant’s specification/drawings and having substantially the same 
It is noted that the claimed range of larger is not precisely or explicitly provided for in the written description.  Larger is merely a observational suggestion supported by the admitted imprecise figures3.  As such Larger may be any conceivable unit of measurement.4

    PNG
    media_image2.png
    283
    491
    media_image2.png
    Greyscale


a first redistribution layer [metal layers 151, 152,144, 143,113, etc  Dielectic/insulating/passivation/etc layers 840,140,120, 114] electrically connected to the first semiconductor die [110]; 
a dielectric layer [140] over the first redistribution layer]; 
a first conductive material [151 – wider regions] extending through [opening 142] the dielectric layer [140]  and in physical contact with a first portion [131] of the first redistribution layer at a first interface, the first interface having a first width (the interface has a width to the identical extent to at which the Applicant’s own drawings provide support for.); 
a second conductive material [144 – narrower] extending through the dielectric layer [140] and in physical contact with the first portion [131] of the first redistribution layer at a second interface, the second interface having a second width less than the first width (The second width interface has a width to the identical relative extent to at which the Applicant’s own drawings provide support for.),  the first portion of the first redistribution layer extending continuously from the first interface to the second interface, 
the second conductive material [144] also in physical contact with a second portion [231] of the first redistribution layer, the second portion of the first redistribution layer being separated from the first portion of the first redistribution layer by the dielectric layer [140]5, 
(Park Fig. 11A -  Note that the claim recites “comprising” thus is open ended and does not exclude unrecited elements.  Even though Park Fig. 11A depicts lines 233 passing though the space, the claim does not exclude the like.6;
an external connection [160] in physical contact with the first conductive material [151]; and 
a dielectric material [840] extending continuously from an interface with the external connection to completely cover a surface of the second conductive material [144] facing away from the through via (Park Fig. 11A).

Further regarding the two lines 233 of Park located in  filled space between the two portions of the redistribution layer.  As shown in figure 4A of Park, lines 233 are merely routing lines.  These in the specific space may be omitted should one not desire or need the lines 233 in the location. [ Note: omitting of the elements does not render the bridge structure defective or provide any unexpected results/benefit. See Shih et al. figure 12 (US 9761559 B1) and/or Hu et al. Figure 4 (US 8957694 B2) demonstrating the generic 
     As understood in the art one could alternatively route the line around obstacles rather than through or under  or even omit the line[s] altogether should there be no need.  This change in shape/arrangements  would be considered merely a optimizable arrangement parameter which does not provide any unexpected results or benefit other than change [for a example] the routing layout.  The lines and levels will operate and function as normally expected regardless of the layout.   There is not recognized or understood criticality to having or not having a line or lines in the specific location.  Therefore it would be obvious to omit the lines to one of ordinary skill in the art should lines not be needed or desired to be routed in a different location.  The simple connecting two separated portions of a redistribution layer with a second conductive material as shown in Park would function and be expected to work just the same regardless of having lines in the location.



In view of Park it would be obvious to one of ordinary skill in the art replace the RDL level of Yew with Park should the design layout be desired, as a conventional RDL/UBM levels are known and understood to be capable having the clamed shapes/layout.  The shapes and layout are not recognized or understood to provide any 

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 2, Yew in view of Park disclose a semiconductor device of claim 1, wherein the external connection is a solder ball (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 3, Yew in view of Park disclose a semiconductor device of claim 1, wherein the external connection is a conductive pillar (Yew Fig. 6 & Park Fig. 11A).  

Regarding claim 4, Yew in view of Park disclose a semiconductor device of claim 3, further comprising a metal cap layer on the conductive pillar. 

Regarding claim 5, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first conductive material comprises a first material and the second conductive material comprises the first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 6, Yew in view of Park disclose a semiconductor device of claim 5, wherein the first portion of the first redistribution layer comprises a second material different from the first material (Yew Fig. 6 & Park Fig. 11A).  

Regarding claim 7, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first semiconductor die is electrically connected through the first portion of the first redistribution layer to both the second conductive material and the first conductive material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 8, Yew in view of Park disclose a semiconductor device of claim 1, wherein the first semiconductor die is part of a package-on-package structure (Yew Fig. 6).

Regarding claim 9, Yew in view of Park disclose a semiconductor device comprising: an external connector; 
a underbump metallization layer with a first portion and a second portion, the first portion of the underbump metallization layer being in direct physical contact with the external connector (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
(Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
a second dielectric material different from the first dielectric material separating the first portion of the underbump metallization layer and the second portion of the underbump metallization layer, wherein a combination of the first dielectric material and the second dielectric material electrically isolate every surface of the second portion of the underbump metallization layer except for a first surface and a second surface(Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
a first redistribution layer comprising: 
a first portion of the first redistribution layer in direct physical contact with the first surface (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); and 
a second portion of the first redistribution layer in direct physical contact with both the second surface and the first portion of the underbump metallization layer, wherein the second dielectric material completely fills a region between the first portion of the first redistribution layer and the second portion of the first redistribution layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
a semiconductor die electrically connected to the external connector through the first portion of the underbump metallization layer and electrically connected to the first portion of the first redistribution layer through the second portion of the underbump metallization layer (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1); 
an encapsulant surrounding the semiconductor die (Yew Fig. 6 – See regarding claim 1);
(Yew Fig. 6– See regarding claim 1).

Regarding claim 10, Yew in view of Park disclose a semiconductor device of claim 9, wherein both the first portion of the underbump metallization layer and the second portion of the underbump metallization layer comprise a first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 11, Yew in view of Park disclose a semiconductor device of claim 9, wherein the second portion of the first redistribution layer comprises a second material different from the first material (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 12, Yew in view of Park disclose a semiconductor device of claim 9, wherein the external connector is a solder ball (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 13, Yew in view of Park disclose a semiconductor device of claim 9, wherein the external connector is a conductive pillar (Yew Fig. 6 & Park Fig. 11A). 

Regarding claim 14, Yew in view of Park disclose a semiconductor device of claim 13, further comprising a metal cap layer over the conductive pillar (Yew Fig. 6 & Park Fig. 11A).


Regarding claim 15, Yew in view of Park disclose a semiconductor device of claim 9, wherein the second portion of the first redistribution layer is in direct physical contact with the second surface along a first interface with a first width and wherein the second portion of the first redistribution layer is in direct physical contact with the first portion of the underbump metallization layer along a second interface with a second width larger than the first width (Yew Fig. 6 & Park Fig. 11A – See regarding claim 1). 

Regarding claim 16, Yew in view of Park disclose a semiconductor device of claim 9, wherein the first semiconductor die is part of a package-on-package structure (Yew Fig. 6).

Claims 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al. in view of Park in view of Shih et al. and/or Hu et al in view of Huang( US 9087832 B2).

Regarding claim 17, Yew in view of Park disclose a package structure comprising: a first package comprising: 
a molding compound laterally encapsulating a die and an electrical connector, the electrical connector adjacent the die, the die having a first side and a second side opposite the first side (Yew Fig. 6 – See regarding claim 1); 
a redistribution layer (RDL) over the first side of the die and the molding compound (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
(Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
an insulating layer over the UBM layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); and 
a first conductive connector over a first portion of the UBM layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
 wherein: 
the UBM layer comprises a second portion separated from the first portion by a first insulating material of the insulating layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
 the RDL comprises a third portion disposed under and electrically coupling the first portion and second portion of the UBM layer (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1); 
the first portion, second portion, and third portion electrically connected to the first conductive connector (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1);  and 
a second insulating material is interposed between the third portion of the RDL and the first insulating material, the first insulating material in a different material layer than the second insulating material (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1),
wherein the second insulating material completely fills the entire region located between the third portion of the RDL and a fourth portion of the RDL, the fourth portion of the RDL being in electrical connection with the third portion of the RDL through the second portion of the UBM (Yew Fig. 6 & Park Fig. 11A– See regarding claim 1)
. 
Regarding the further limitation of wherein the electrical connector having a constant width from a first side of the molding compound to a second side of the molding compound opposite the first side of the molding compound, and wherein the electrical connector has a height equal to the molding compound, similar to discussed regarding the support for the relative widths7, the support for these limitation rest solely in the admittedly not to scale and imprecise provided figures.  The originally filed written description is silent upon what is to be considered a “constant width” and/or “a equal height”.  Note the terms “constant” and “height” are not recited anywhere in the written description. 
It is unclear if the language is to account in any naturally occurring process error, surface roughness fluctuations etc.. While there may be support for a interpretation of wherein the connector has a close to or substantially constant width, it is unclear if it is exactly constant.  Further, there is no disclosure or discussion describing any unexpected results, benefits functions attributed to this limitation.  As such the limitation is not understood or recognized to provide any unexpected results and/or benefit.  This same analysis applies to the limitation of “equal height”.  
When viewing the reference Yew, the connector is planar with the top surface of the mold material, as the planar surface is where the RDL levels are formed.  It could be argued the connector extends to the same height of the mold, thus having the same 
Regardless, forming the structures to have a substantially constant width and a height equal to that of the mold is a known option.  For support see Huang et al. for generic support of this known convention, as Huang depicts in the same manner a the Applicant’s figures the connectors having a constant width and a matching height equal to the molding material which encapsulates a chip and connectors and with a RLD level thereon.

    PNG
    media_image6.png
    251
    398
    media_image6.png
    Greyscale


Alternatively, one could merely replace the RDL level of Huang with the RDL level disclosed in Park et al. in the same manner as combining Yew and Park witth regards to claim 1.
In view of the cited prior art it is obvious to one of ordinary skill in the art to shape the elements as claimed.

Regarding claim 18, Yew in view of Park in view of Huang disclose a package structure of claim 17, wherein the RDL and the UBM layer electrically connects the die to the first conductive connector (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 19, Yew in view of Park in view of Huang disclose a package structure of claim 17 further comprising, a second package coupled to the first package using a second set of conductive connectors, the second package being proximate the second side of the die (Yew Fig. 6 & Park Fig. 11A).

Regarding claim 20, Yew in view of Park in view of Huang disclose a package structure of claim 19 further comprising, a substrate coupled to the first package using the first conductive connector, and wherein the second package comprises a second die (Yew Fig. 6 & Park Fig. 11A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/24/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                                                                                                                                                                                                                                



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The extreme example of a plank length is merely to highlight the inherent issues with examining a limitation using the limited support of only a imprecise figure.
        2 See Remarks page 13 of 20 filed 12/17/2020
        3 See Remarks filed 9/29/2020.
        4 The relative size is merely supported by the suggestion by observing the figures which are admitted on not be to scale.  As such it may only be claimed and interpreted that the first width (ie. Claim 15 – UBM) may be larger.  The extent of what is to be considered larger is however not explicitly or precisely defined/described in the written description.  Effectively, due to the lack of written description defining the intended ranges, the width may theoretically and reasonably be no more larger than a mere Plank’s length in width and meet the scope of the claim.  The Plank length is the smallest possible unit of measurement.  A Planck’s length is so small, there is no known means of measuring the differences between two locations that are closer than a Planck length.  This effectively claimed range of relative size difference is well within process variation error of relative structures that would/could be considered substantially the same in width.   There for the scope of the broadly claimed range which is not explicitly defined by any written description would/could overlap with widths that are substantially the same.  Due to standard process error it would be considered a obvious variant that even structure with desired substantial the same widths would naturally have variation where a width would deviate by more than a Planck’s length and would be obviously smaller or larger.
        5 While not labeled in the region, dielectric martial layer 140 fills the entire defined region.
        6 The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450
        7 See footnote in regarding claim 1.